UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRIFFEN SECURITY, LLC,
                                                     Case No. 1:19-cv-03494
                              Plaintiff,


       v.


BOBBIE THOMPSON, MARKEITH
BOYD, SHIRLEY LORRAINE BOYD,
and CITADEL CAR ALARMS, LLC.,

                              Defendants.



                   DECLARATION OF GAVIN P. WILDING
    IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


I, Gavin P. Wilding, declare under penalty of perjury that:

       1.      I am chairman and CEO of Griffen Security, LLC (“Griffen”), located at 2255

Glades Road, Suite 324A, Boca Raton, Florida, 33431. Griffen is in the business of developing

and selling vehicle security systems. I founded Griffen in 2014 to develop a vehicle immobilizer

product designed to stop vehicle thefts.

       2.      In late 2017, I decided to develop a new vehicle security system product and

service. However, before beginning development of this new product, I had a limited patent

search conducted to identify patents and prior art relevant to the contemplated vehicle security

product. This patent search identified U.S. Patent No. 7,319,378 (“the ‘378 Patent”), which was

then co-owned by Defendants Bobbie Thompson, Markeith Boyd, Shirley Lorraine Boyd

(“Individual Defendants”). I since learned that the Individual Defendants assigned the ‘378 Patent

to Defendant Citadel Car Alarms, LLC, managed by Mr. Boyd. The ‘378 Patent claims elements


                                                 1
similar to those envisioned for the new vehicle security system product.

       3.      I negotiated a non-disclosure agreement with stand still provisions with Mr. Boyd

in March of 2018, that was executed March 14, 2018 entitled Confidentiality and Exclusivity

Agreement. Griffen conducted a technical assessment of the technology claimed in the ‘378

Patent, after which I began negotiating a license with Mr. Boyd starting April 16, 2018. During

my communications with Mr. Boyd by telephone and email I came to understand that the ‘378

Patent had issued in 2008 and that owners were unable to get either a product into development

or a company to licence patent during the ensuing 10 years. Mr. Boyd expressed to me

enthusiasm even gratitude that Griffen was now interested in picking up the patent and running

with it to develop a product. Our negotiations were always friendly.

       4.      After negotiations between myself and Mr. Boyd – in which we were all

represented by counsel – we entered into a patent license for the ‘378 Patent (the “License

Agreement”), that became effective with my signature on May 25, 2018. The License Agreement

I negotiated with Mr. Boyd grants Griffen an exclusive license to the ‘378 Patent in exchange for

a $10,000 up-front license fee and a five percent (5%) royalty on gross profits of licensed products

for the remaining life of the ‘378 Patent. I paid the up-front licensee fee of $10,000 to

Defendant’s patent counsel in June 2018.

       5.      After entering into the License Agreement, I initiated development of a product

consistent with the claims of the ‘378 Patent. The product is now in initial testing. Griffen has

contracts and plans in place to begin production in August 2019 to support initiating sales in

September 2019.

       6.      So far Griffen has paid out over $168,000.00 in development costs and

contractual arrangements. Griffen has another $42,000 in contractual commitments to finish the



                                                  2
product development. Griffen will soon incur additional costs as the product enters pre-

production testing, manufacturing and sales.

       7.      On September 26, 2018, I emailed Mr. Boyd that there was a company developing

a similar product in the high-end price bracket, and that I made the company aware of the ‘378

Patent, and the need for acquiring a license if the company brought an otherwise infringing

product to market. Mr. Boyd responded the same day, thanking me for this information.

       8.      However, beginning the next day on September 27, 2019, Mr. Boyd began

sending multiple communications to me, inquiring about the company “infringing our patent.” I

responded to Mr. Boyd on October 3, 2019, stating clearly that I had not found the company to

be infringing, but rather, only that the company sold a product that, if upgraded, might infringe in

the future. Mr. Boyd appeared to understand because he responded to me that same day that I

had identified a potential infringer that had not yet violated the patent, and thus Griffen was

under no obligation to disclose information about the patent owners.

       9.      In November 2018, Mr. Boyd and I exchanged emails about the status of product

development, and Mr. Boyd was appreciative of my updates to him.

       10.     On December 5, 2018, I received a surprising email from Mr. Boyd, informing

me of two entities who Defendants identified as infringers who they were going to pursue for

patent infringement. In response, I informed Mr. Boyd of the identity of the company to whom I

had earlier referred in my September 26 email. In that same response, I provided Mr. Boyd an

update on Griffen’s product development efforts. Mr. Boyd sent me a reply the same day,

identifying the two companies Defendants concluded were infringing, and inviting me to call

him at my convenience.

       11.     I sent another email to Mr. Boyd on December 10, 2018, asking for his time zone



                                                 3
so I would know what time to call him as I was in the United Kingdom was not sure what time

zone Mr. Boyd lived in. I also suggested that Mr. Boyd could pursue the company I had made

reference to in my September 26, 2018 email because I had since learned that this company was

now selling product. I ended up not calling Mr. Boyd because I did not see an email from him

providing his time zone.

       12.     Between December 10, 2018 and January 15, 2019, Mr. Boyd and I exchanged

several more emails, including my updates on Griffen’s production status and Mr. Boyd’s update

– in response to my inquiries – regarding the status of infringement claims against the three

identified companies.

       13.     Much to my shock, on February 20, 2019, I received a Notice of Termination

from Defendants, supposedly effective February 16, 2019. According to this Notice, Griffen had

defaulted on a material term of the License Agreement. In particular, the Notice claimed that

Griffen repeatedly failed to inform Defendants promptly in writing of any alleged infringement

by COMPANY X of the Patent, despite Defendants’ purported repeated requests for such

information. I was surprised by this allegation because I had previously explained to Mr. Boyd

that we had concluded COMPANY X was not infringing, and Mr. Boyd had indicated to me in

an email that he understood and that there was no obligation to disclose a company that is not

infringing the ‘378 Patent. I was also shocked because this Notice came just as Griffen’s

contractors were beginning prototype testing and I was contracting for manufacture and

distribution of the product developed based on the license.

       14.     Through counsel, Griffen replied to the Notice by explaining, again, that when

Griffen contacted COMPANY X, it was not to allege infringement because, in Griffen’s opinion,

no infringement was then occurring and thus there was no alleged infringement to report to



                                                4
Defendants. Instead, Griffen merely informed COMPANY X, that if it decided to upgrade its

product, it could obtain a sub-license of the ‘378 Patent. In the same letter responding to the

Notice of Termination, Griffen asked to implement the dispute resolution procedures set forth in

the License Agreement.

       15.     On February 28, 2019, I participated in a telephone call with Mr. Boyd. Both of

us were represented by counsel on the call. In the initial minutes of the call, Mr. Boyd focused

on Griffen’s purported failure to identify COMPANY X and its infringing product despite

requests from Mr. Boyd for detailed information. Once again, I, with my counsel, repeated to

Mr. Boyd the belief that COMPANY X was not infringing the ‘378 Patent when counsel

investigated the company’s product in mid-2018. In this same call, Mr. Boyd expressed

dissatisfaction with the amount and frequency of information I had supposedly provided, or not

provided him, related to the product development. Mr. Boyd then requested details on product

design, component costs, development contractors, contract manufacturers and distributors. Mr.

Boyd’s counsel then proposed that Mr. Boyd, through his attorneys, would provide a list of

requested information and documents to my counsel within three days, and that I should respond

with the requested information within five days. I agreed to this proposal to provide more

information regarding development and manufacturing of a licensed product. I agreed to this to

address Mr. Boyd’s concerns even though nothing in the License Agreement mentions or

requires Griffen to provide such proprietary information. Nothing further was agreed to between

the parties in this call. At no time during this call did Mr. Boyd or his counsel mention

amending or replacing the License Agreement.




                                                 5
